Name: Council Regulation (EC) NoÃ 1762/2004 of 24 September 2004 on administering of the double-checking system without quantitative limits in respect of the export of certain steel products from the Republic of Moldova to the European Community
 Type: Regulation
 Subject Matter: iron, steel and other metal industries;  trade policy;  tariff policy;  Europe
 Date Published: nan

 14.10.2004 EN Official Journal of the European Union L 315/1 COUNCIL REGULATION (EC) No 1762/2004 of 24 September 2004 on administering of the double-checking system without quantitative limits in respect of the export of certain steel products from the Republic of Moldova to the European Community THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof, Having regard to the proposal from the Commission, Whereas: (1) The Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and the Republic of Moldova, of the other part (1), entered into force on 1 July 1998. (2) The situation relating to imports of certain steel products from the Republic of Moldova to the European Community has been the subject of thorough examination and, on the basis of relevant information supplied to them, the Parties have concluded an Agreement in the form of an Exchange of Letters (2), which establishes a double-checking system without quantitative limits for the period between the date of entry into force of this Regulation and 31 December 2006, unless both Parties agree to terminate the system earlier. (3) The measures necessary for the implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (3), HAS ADOPTED THIS REGULATION: Article 1 1. For the period 29 October 2004 to 31 December 2006, in accordance with the provisions of the Agreement in the form of an Exchange of Letters between the European Community and the Republic of Moldova establishing a double-checking system without quantitative limits in respect of the export of certain steel products from the Republic of Moldova to the European Community, imports into the Community of certain steel products originating in the Republic of Moldova, as listed in Annex I, shall be subject to the presentation of a surveillance document conforming to the model shown in Annex II issued by the authorities in the Community. 2. For the period referred to in paragraph 1, imports into the Community of the steel products originating in the Republic of Moldova and listed in Annex I shall, in addition, be subject to the issue of an export document issued by the competent Moldovan authorities. The export document shall conform to the model shown in Annex III. It shall be valid for exports throughout the customs territory of the Community. In order to obtain the surveillance document referred to in paragraph 1, the importer must present the original of the export document fully completed. In any case, the importer must present the original of the export document not later than 31 March of the year following that in which the goods covered by the document were shipped. 3. The classification of the products covered by this Regulation is based on the tariff and statistical nomenclature of the Community (hereinafter referred to as the CN). The origin of the products covered by this Regulation shall be determined in accordance with the rules in force in the Community. 4. The competent authorities of the Community shall inform the Republic of Moldova of any amendments in the CN in respect of products covered by this Regulation before the date of entry into force of such amendments in the Community. 5. Goods shipped before the 29 October 2004 shall be excluded from the scope of this Regulation. Shipment is considered to have taken place on the date of loading on to the exporting means of transport. Article 2 1. The surveillance document referred to in Article 1 shall be issued automatically by the competent authority in the Member States, without charge for any quantities requested, within five working days of presentation of an application by any Community importer, wherever established in the Community. This application shall be deemed to have been received by the competent national authority no later than three working days after submission, unless it is proven otherwise. 2. A surveillance document issued by one of the competent national authorities listed in Annex IV shall be valid throughout the Community. 3. The importers application for a surveillance document shall include the following elements: (a) the name and full address of the applicant (including telephone and telefax numbers, and possible identification number used by the competent national authorities) and VAT registration number, if subject to VAT; (b) if applicable, the name and full address of the declaring person or representative of the applicant (including telephone and fax numbers); (c) the full name and address of the exporter; (d) the exact description of the goods, including:  their trade name,  the CN code(s),  the country of origin,  the country of consignment; (e) the net weight, expressed in kg and also quantity in the unit prescribed where other than net weight, by CN heading; (f) the cif value of the goods in euro at the Community frontier by Combined Nomenclature heading; (g) whether the products concerned are downgraded or of non-standard quality (4); (h) the proposed period and place of customs clearance; (i) whether the application is a repeat of a previous application concerning the same contract; (j) the following declaration, dated and signed by the applicant with the transcription of his name in capital letters: I, the undersigned, certify that the information provided in this application is true and given in good faith, and that I am established in the Community. The importer shall also submit a copy of the contract of sale or purchase, the pro forma invoice and/or, in cases where the goods are not directly purchased in the country of production, a certificate of production issued by the producing steel mill. 4. Surveillance documents may be used only for such time as arrangements for the liberalisation of imports remain in force in respect of the transactions concerned. Without prejudice to possible changes in the import regulations in force or decisions taken in the framework of an agreement or the management of a quota:  the period of validity of the surveillance document is hereby fixed at four months,  unused or partly used surveillance documents may be renewed for an equal period. 5. The importer shall return surveillance documents to the issuing authority at the end of their period of validity. Article 3 1. A finding that the unit price at which the transaction is effected exceeds that indicated in the import document by less than 5 % or that the total value or quantity of the products presented for import exceeds the value or quantity given in the import document by less than 5 % shall not preclude the release for free circulation of the products in question. 2. Applications for import documents and the documents themselves shall be confidential. They shall be restricted to the competent authorities and the applicant. Article 4 1. Within the first 10 days of each month, the Member States shall communicate to the Commission: (a) details of the quantities and values (calculated in euro) for which import documents were issued during the preceding month; (b) details of imports during the month preceding the month referred to in (a). The information provided by Member States shall be broken down by product, CN code and by country. 2. The Member States shall give notification of any anomalies or cases of fraud which they discover and, where relevant, the basis on which they have refused to grant an import document. Article 5 Any notices to be given hereunder shall be given to the Commission and shall be communicated electronically within the integrated network set up for this purpose, unless for imperative technical reasons it is necessary to use other means of communication temporarily. Article 6 1. The Commission shall be assisted by a committee. 2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply. The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at three months. 3. The Committee shall adopt its rules of procedure. Article 7 Amendments to the Annexes which may be necessary to take into account modifications to the Annex or Appendices attached to the Agreement in the Form of an Exchange of Letters between the European Community and the Republic of Moldova, or amendments made to Community rules on statistics, customs arrangements, common rules for imports or import surveillance, shall be adopted in accordance with the procedure laid down in Article 6(2). This Regulation shall enter into force on the 15th day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 September 2004. For the Council The President L. J. BRINKHORST (1) OJ L 181, 24.6.1998, p. 3. (2) See p. 33 of this Official Journal. (3) OJ L 184, 17.7.1999, p. 23. (4) Under the criteria given in the Commission communication concerning identification criteria of non-prime steel products from third countries applied by customs services of Member States (OJ C 180, 11.7.1991, p. 4). ANNEX I LIST OF PRODUCTS SUBJECT TO DOUBLE-CHECKING WITHOUT QUANTITATIVE LIMITS MOLDOVA 7202 7203 7206 7207 7208 7209 7210 7211 7212 7213 7214 7215 7216 7217 7218 7219 7220 7221 7222 7223 7224 7225 7226 7227 7228 7229 7301 7303 7304 7305 7306 7307 7312 ANNEX II ANNEX III ANNEX IV LISTA DE LAS AUTORIDADES NACIONALES COMPETENTES SEZNAM PÃ Ã SLUÃ NÃ CH VNITROSTÃ TNÃ CH ORGÃ NÃ ® LISTE OVER KOMPETENTE NATIONALE MYNDIGHEDER LISTE DER ZUSTÃ NDIGEN BEHÃ RDEN DER MITGLIEDSTAATEN PÃ DEVATE RIIKLIKE ASUTUSTE NIMEKIRI Ã ÃÃ Ã ¥ÃÃ ¥Ã Ã £Ã ÃÃ £ Ã ¤Ã ©Ã  Ã Ã ¡Ã §Ã ©Ã  Ã Ã Ã Ã Ã £Ã Ã £ Ã Ã Ã ÃÃ ©Ã  Ã ¤Ã ©Ã  Ã Ã ¡Ã Ã ¤Ã ©Ã  Ã Ã Ã Ã ©Ã  LIST OF THE COMPETENT NATIONAL AUTHORITIES LISTE DES AUTORITÃ S NATIONALES COMPÃ TENTES ELENCO DELLE AUTORITÃ NAZIONALI COMPETENTI VALSTU KOMPETENTO IESTÃÃ ½U SARAKSTS ATSAKINGÃ ² NACIONALINIÃ ² INSTITUCIJÃ ² SÃ RAÃ AS AZ ILLETÃ KES NEMZETI HATÃ SÃ GOK LISTÃ JA LISTA TA' L-AWTORITAJIET KOMPETENTI NAZZJONALI LIJST VAN BEVOEGDE NATIONALE INSTANTIES LISTA WÃ AÃ CIWYCH ORGANÃ W KRAJOWYCH LISTA DAS AUTORIDADES NACIONAIS COMPETENTES ZOZNAM PRÃ SLUÃ NÃ CH Ã TÃ TNYCH ORGÃ NOV SEZNAM PRISTOJNIH NACIONALNIH ORGANOV LUETTELO TOIMIVALTAISISTA KANSALLISISTA VIRANOMAISISTA FÃ RTECKNING Ã VER BEHÃ RIGA NATIONELLA MYNDIGHETER BELGIQUE/BELGIÃ  Service public fÃ ©dÃ ©ral Ã ©conomie, PME, classes moyennes et Ã ©nergie Administration du potentiel Ã ©conomique Politiques d'accÃ ¨s aux marchÃ ©s, services licences Rue GÃ ©nÃ ©ral Leman 60 B-1040 Bruxelles TÃ ©lÃ ©copieur: (32-2) 230 83 22 Federale Overheidsdienst Economie, KMO, Middenstand & Energie Bestuur Economisch Potentieel Markttoegangsbeleid, Dienst Vergunningen Generaal Lemanstraat 60 B-1040 Brussel Fax (32-2) 230 83 22 Ã ESKÃ  REPUBLIKA Ministerstvo prÃ ¯myslu a obchodu LicenÃ nÃ ­ sprÃ ¡va Na FrantiÃ ¡ku 32 CZ-110 15 Praha 1 Fax: + 420-22421 21 33 DANMARK Erhvervs- og Boligstyrelsen Ãkonomi- og Erhvervsministeriet VejlsÃ ¸vej 29 DK-8600 Silkeborg Fax (45) 35 46 64 01 DEUTSCHLAND Bundesamt fÃ ¼r Wirtschaft und Ausfuhrkontrolle (BAFA) Frankfurter StraÃ e 29 35 D-65760 Eschborn 1 Fax: + 49-61-969 42 26 EESTI Majandus- ja Kommunikatsiooniministeerium Harju 11 EE-15072 Tallinn Fax: + 372-6313 660 Ã Ã Ã Ã Ã Ã  Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã  Ã ºÃ ±Ã ¹ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ¹Ã µÃ ¸Ã ½Ã Ã ½ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã ¡Ã ¿Ã Ã ½ Ã Ã ¿Ã Ã ½Ã ¬Ã Ã ¿Ã 1 GR-105 63 Ã Ã ¸Ã ®Ã ½Ã ± Ã ¦Ã ±Ã ¾ (30-210) 32 86 094 ESPAÃ A Ministerio de EconomÃ ­a SecretarÃ ­a General de Comercio Exterior SubdirecciÃ ³n General de Productos Industriales Paseo de la Castellana 162 E-28046 Madrid Fax (34) 91 349 38 31 FRANCE SETICE 8, rue de la Tour-des-Dames F-75436 Paris Cedex 09 TÃ ©lÃ ©copieur (33) 155 07 46 69 IRELAND Department of Enterprise, Trade and Employment Import/Export Licensing, Block C Earlsfort Centre Hatch Street Dublin 2 Ireland Fax (353-1) 631 25 62 ITALIA Ministero delle AttivitÃ produttive Direzione generale per la Politica commerciale e per la gestione del regime degli scambi Viale America 341 I-00144 Roma Fax (39-06) 59 93 22 35/59 93 26 36 Ã Ã ¥Ã Ã ¡Ã Ã £ Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¼ÃÃ ¿Ã Ã ¯Ã ¿Ã , Ã Ã ¹Ã ¿Ã ¼Ã ·Ã Ã ±Ã ½Ã ¯Ã ±Ã  Ã ºÃ ±Ã ¹ Ã ¤Ã ¿Ã Ã Ã ¹Ã Ã ¼Ã ¿Ã  Ã ¥ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Ã Ã ¼ÃÃ ¿Ã Ã ¯Ã ¿Ã Ã Ã ¿Ã ½Ã ¬Ã ´Ã ± Ã Ã ºÃ ´Ã ¿Ã Ã ·Ã  Ã Ã ´Ã µÃ ¹Ã Ã ½ Ã Ã ¹Ã Ã ±Ã ³Ã Ã ³Ã ®Ã /Ã Ã ¾Ã ±Ã ³Ã Ã ³Ã ®Ã  Ã Ã ´Ã Ã  Ã Ã ½Ã ´Ã Ã ­Ã ± Ã Ã Ã ±Ã ¿Ã Ã ¶Ã ¿Ã Ã ±Ã .6 CY-1421 Ã Ã µÃ Ã ºÃ Ã Ã ¯Ã ± Ã ¦Ã ±Ã ¾: (357-22) 37 51 20 LATVIJA Latvijas Republikas Ekonomikas ministrija BrÃ «vÃ «bas iela 55 LV-1519 RÃ «ga Fakss: + 371-728 08 82 LIETUVA Lietuvos Respublikos Ã «kio ministerija Prekybos departamentas Gedimino pr. 38/2 LT-01104 Vilnius Faksas (370-5) 26 23 974 LUXEMBOURG MinistÃ ¨re des affaires Ã ©trangÃ ¨res Office des licences BP 113 L-2011 Luxembourg TÃ ©lÃ ©copieur (352) 46 61 38 MAGYARORSZÃ G Magyar Kereskedelmi EngedÃ ©lyezÃ ©si Hivatal Margit krt. 85. H-1024 Budapest Fax: (36-1) 336 73 02 MALTA DiviÃ ¼joni ghall-KummerÃ  Servizzi KummerÃ jali Lascaris MT-Valletta CMR02 Fax: + 356-25-69 02 99 NEDERLAND Belastingdienst/Douane centrale dienst voor in- en uitvoer Postbus 30003, Engelse Kamp 2 9700 RD Groningen Nederland Fax (31-50) 523 23 41 Ã STERREICH Bundesministerium fÃ ¼r Wirtschaft und Arbeit AuÃ enwirtschaftsadministration Abteilung C2/2 Stubenring 1 A-1011 Wien Fax: + 43-1-711 00/83 86 POLSKA Ministerstwo Gospodarki, Pracy i Polityki SpoÃ ecznej pl. Trzech KrzyÃ ¼y 3/5 PL 00-507 Warszawa Fax: (48-22) 693 40 21 / 693 40 22 PORTUGAL MinistÃ ©rio das FinanÃ §as DirecÃ §Ã £o-Geral das AlfÃ ¢ndegas e dos Impostos Especiais sobre o Consumo Rua Terreiro do Trigo EdifÃ ­cio da AlfÃ ¢ndega de Lisboa P-1140-060 Lisboa Fax: (351-21) 88142 61 SLOVENIJA Ministrstvo za gospodarstvo PodroÃ je za ekonomske odnose s tujino Kotnikova 5 SI-1000 Ljubljana Fax: + 386-1-478 36 11 SLOVENSKÃ  REPUBLIKA Ministerstvo hospodÃ ¡rstva SR Odbor licenciÃ ­ MierovÃ ¡ 19 SK-827 15 Bratislava 212 Fax: + 421-2-43 42 39 19 SUOMI/FINLAND Tullihallitus PL 512 FIN-00101 Helsinki Faksi (358) 20 492 28 52 Tullstyrelsen PB 512 FIN-00101 Helsingfors Fax (358) 20 492 28 52 SVERIGE Kommerskollegium Box 6803 S-113 86 Stockholm Fax (46-8) 30 67 59 UNITED KINGDOM Department of Trade and Industry Import Licensing Branch Queensway House  West Precinct Billingham TS23 2NF United Kingdom Fax (44-1642) 36 42 69